11/10/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs September 1, 2020

               RODRICCUS FUNZIE v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                 No. 12-01930      Jennifer Johnson Mitchell, Judge
                       ___________________________________

                           No. W2019-01491-CCA-R3-PC
                       ___________________________________

The Petitioner, Rodriccus Funzie, was convicted by a Shelby County jury of first degree
premeditated murder. Over a year after this court affirmed his conviction, the Petitioner
filed a petition for post-conviction relief. The post-conviction court subsequently denied
the petition on its merits. Following our review of the record and relevant law, we
conclude the petition was untimely, and, therefore, this court is without jurisdiction to
consider this appeal. Accordingly, we dismiss this appeal.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which CAMILLE R.
MCMULLEN and J. ROSS DYER, JJ., joined.

Joseph A. McClusky, Memphis, Tennessee, for the appellant, Rodriccus Funzie.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION
                                         Facts

       This case arises from the shooting death of the victim, Antuan Farris, at the barber
shop where he worked. The Petitioner and his co-defendant, Travis Boyd, were jointly
indicted and tried for first degree murder based upon their participation in the shooting.
The co-defendant was identified as the shooter, and the State proceeded upon the theory
of criminal responsibility as to the Petitioner’s presence and participation in the shooting.
The jury convicted the Petitioner and his co-defendant, and the trial court imposed a
mandatory sentence of life in prison. The Petitioner appealed his conviction, challenging
the sufficiency of the convicting evidence and the trial court’s admission of recorded jail
conversations and two witnesses’ statements as substantive evidence. On December 23,
2015, this court affirmed the Defendant’s conviction. See State v. Travis Boyd and
Rodriccus Funzie, No. W2014-00676-CCA-R3-CD, 2015 WL 9426143, at *1 (Tenn.
Crim. App., at Jackson, Dec. 23, 2015), no Tenn. R. App. 11 application filed. The
Petitioner did not file a Rule 11 application for permission to appeal.

       On February 13, 2017, the Petitioner filed a petition for post-conviction relief,
more than a year after this court’s final decision, the highest appellate court from which
the Petitioner sought relief. At the post-conviction hearing, the State argued that the
petition was untimely; however, the post-conviction court elected to hear proof. The
Petitioner’s trial counsel (“Counsel”) was deceased at the time of the post-conviction
hearing, so the Petitioner provided the sole testimony. As it relates to this appeal, the
Petitioner alleged that Counsel’s failure to argue a motion to sever constituted deficient
performance and that he was prejudiced by Counsel’s failure to do so. He testified that
he had asked Counsel to file a severance motion because “there wasn’t proof against
[him].” He explained that he believed there was more evidence against his co-defendant
and that none of the State witnesses had identified him as the shooter. He agreed that
Counsel had filed a motion to sever but chose not to argue the motion. The Petitioner
denied that Counsel ever discussed with him the benefits of a joint trial in light of the fact
that the “proof was weighted against [the co-defendant],” allowing for an argument that
the Petitioner’s culpability was limited.

       The post-conviction court issued an order denying post-conviction relief.
              Petitioner alleges that trial counsel’s failure to sever Petitioner’s trial
       from that of his co-defendant’s was ineffective assistance of counsel
       because, Petitioner asserts, 90% of the evidence was against Petitioner’s co-
       defendant. Post. Con. Hr’g 45:11-18. As a result, Petitioner claims that he
       was prejudiced because if he had a separate trial much of the evidence
       presented against his co-defendant would not have been presented at a
       separate trial against Petitioner. However, trial counsel did file a pre-trial
       motion for severance and therefore did not fall below the range of
       competence demanded of attorneys in criminal cases. See Ex. 1.

              Nevertheless, Petitioner argues that trial counsel was ineffective
       because trial counsel did not orally argue the motion for severance at trial
       and did not seek severance based on fair determination of guilt. See Tenn.
       R. Crim. P. Rule 14(c)(2)(A) (stating that a court shall grant severance if
       the court finds a severance appropriate to promote a fair determination of
       the guilt or innocence of one or more defendants). Because of trial
       counsel’s absence, the court cannot know why trial counsel did not
       continue to seek severance and, instead, chose to go to trial with
                                             -2-
Petitioner’s co-defendant. Trial counsel may have had a strategic reason
for going forward with one trial rather than continuing to try to sever the
trials. The court should not “second-guess” tactical and strategic decisions
concerning defense matters. Henley, 960 S.W.2d at 579. “The fact that a
particular strategy or tactic failed or hurt the defense does not, standing
alone, establish unreasonable representation.” Bennett v. State, No.
M2004-02640-CCA-R3-PC, 2005 Tenn. Crim. App. LEXIS 1113, at 21
(Crim. App. Oct. 11, 2005). In going forward to trial with Petitioner’s co-
defendant, trial counsel did not fall below an objective standard of
reasonableness.

        Moreover, under Tenn. R. Crim. P. 8(c)(1), defendants may be
joined in the same indictment “if each of the defendants is charged with
accountability for each offense included.” Even if trial counsel had filed a
motion for severance under Tenn. R. Crim. P. Rule 14(c)(2)(A), the trial
court most likely would have denied the motion because Petitioner was
being held accountable for his co-defendant’s offense under a theory of
criminal responsibility. Having a joint trial did not affect Petitioner’s
ability to have a fair determination of his guilt because the same evidence at
the joint trial would have been presented at a separate trial. See State v.
Little, 854 S.W.2d 643, 648 (Tenn. Crim. App. 1992) (stating that “a
severance need not be granted where the evidence which was introduced
could have been admitted against him in a separate trial”).

       Additionally, even though trial counsel did not successfully sever the
Petitioner’s trial from that of his co-defendant’s, Petitioner was not
prejudiced by this failure. Petitioner’s assertion that much of the evidence
that was introduced against his co-defendant would not have been
introduced against him if he had a separate trial is erroneous. Petitioner
was convicted with first degree murder under a theory of criminal
responsibility. A person is criminally responsible for an offense committed
by the conduct of another, if:

       (1) Acting with the culpability required for the offense, the
       person causes or aids an innocent or irresponsible person to
       engage in conduct prohibited by the definition of the offense;

       (2) Acting with intent to promote or assist the commission of the
       offense, or to benefit in the proceeds or results of the offense, the
       person solicits, directs, aids, or attempts to aid another person to
       commit the offense.
                                     -3-
       Tenn. Code Ann. § 39-11-402. Under this theory, to show that Petitioner
       was criminally responsible for the crime in this case, the state needed to
       prove both the Petitioner’s and the codefendant’s intent. Because
       [P]etitioner and his co-defendant were charged with first degree murder, to
       prove that Petitioner was criminally responsible, the state needed to show
       that [the codefendant] intended to commit the murder and that the
       Petitioner intended to aid [the codefendant] in the commission of this
       crime. Even if Petitioner had a separate trial, much of the evidence that
       was presented against [the codefendant] would have been presented at
       Petitioner’s trial to establish Petitioner’s criminal responsibility. To satisfy
       the requirement of prejudice, a petitioner must show a reasonable
       probability that, but for counsel’s unreasonable error, the fact finder would
       have had reasonable doubt regarding the petitioner’s guilt. Strickland, 466
U.S. at 695. Because a jury at a separate trial would have been presented
       with the same evidence, it is likely that a jury would have still found
       Petitioner guilty. As such, Petitioner has failed to show that, absent trial
       counsel’s deficiency, there was a reasonable probability that the evidence
       against [the codefendant] would not have been presented against Petitioner
       and that the result would have been different.

This appeal followed.

                                          Analysis

        The Petitioner alleges Counsel provided ineffective assistance because Counsel
failed to pursue the motion to sever. The State argues that the petition was untimely
filed. Following our review, we conclude that, although the post-conviction court
thoroughly considered and analyzed the Petitioner’s claims, the petition for post-
conviction relief was untimely; therefore, the post-conviction court did not have
jurisdiction to consider the petition nor do we. Accordingly, we dismiss the Petitioner’s
appeal.

       A post-conviction petitioner has one year from “the date of the final action of the
highest state appellate court” in which to file a petition for relief. T.C.A. § 40-30-102(a)
(2018). “Time is of the essence of the right to file a petition for post-conviction relief.”
Id. Untimely filing of a post-conviction petition extinguishes a petitioner’s post-
conviction claims. Id. Tennessee Code Annotated section 40-30-102 subpart (b) states
that “[n]o court shall have jurisdiction to consider a petition filed after the expiration of
the limitations period” and then sets out the following three exceptions to this rule:

                                            -4-
       (1) The claim in the petition is based upon a final ruling of an appellate
       court establishing a constitutional right that was not recognized as existing
       at the time of trial, if retrospective application of that right is required. The
       petition must be filed within one (1) year of the ruling of the highest state
       appellate court or the United States supreme court establishing a
       constitutional right that was not recognized as existing at the time of trial;

       (2) The claim in the petition is based upon new scientific evidence
       establishing that the petitioner is actually innocent of the offense or
       offenses for which the petitioner was convicted; or

       (3) The claim asserted in the petition seeks relief from a sentence that was
       enhanced because of a previous conviction and the conviction in the case to
       which the claim is asserted was not a guilty plea with an agreed sentence,
       and the previous conviction has subsequently been held to be invalid, in
       which case the petition must be filed within one (1) year of the finality of
       the ruling holding the previous conviction to be invalid.

T.C.A. § 40-30-102(b). In addition, the Tennessee Supreme Court has held the statute of
limitations for filing a post-conviction petition should be tolled in limited circumstances
when “strict application of the statute of limitations would deny a defendant a reasonable
opportunity to bring a post-conviction claim and thus, would violate due process.”
Williams v. State, 44 S.W.3d 464, 468 (Tenn. 2001) (citing Burford v. State, 845 S.W.2d
204 (Tenn. 1992)).

       The post-conviction court denied the State’s motion to dismiss based upon
timeliness stating “we know that our Supreme Court has said that the filing requirements
are relaxed in situations like that.” There is no written order or further discussion to
expound on the court’s reasoning. The Petitioner does not address the issue in his brief
and filed no reply brief in response to the State’s argument with regard to timeliness.

        This case does not fall within the three exceptions set forth in Tennessee Code
Annotated section 40-30-102(b) that allow for the filing of a petition for post-conviction
relief outside the one-year statute of limitations, and our review of the record does not
show that the Petitioner was “denied the reasonable opportunity to assert a claim in a
meaningful time and manner.” Seals v. State, 23 S.W.3d 272, 279 (Tenn. 2000).

       The Petitioner had one year from “the date of the final action of the highest state
appellate court to which an appeal is taken” to file his petition for post-conviction relief.
T.C.A. § 40-30-102(a). This court filed its opinion on December 23, 2015. Therefore,
the Petitioner had until December 23, 2016, to file his petition for post-conviction relief,
                                             -5-
yet he waited until February 13, 2017, to seek relief. The petition was untimely.
Accordingly, we conclude that the petition for post-conviction relief should be dismissed
as time-barred, and we have no jurisdiction to review the merits of the Petitioner’s
claims. See Jonathan Adams v. State, No. E2012-00297-CCA-R3-PC, 2013 WL
1187654, at *3 (Tenn. Crim. App., at Knoxville, Mar. 21, 2013), perm. app. denied
(Tenn. Aug. 14. 2013).

                                        Conclusion

       Based on the foregoing authorities and reasoning, we conclude that the petition is
barred by the one-year statute of limitations for filing a petition for post-conviction relief
and dismiss the appeal.



                                              ____________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE




                                            -6-